DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 16-20 are objected to because of the following informalities:  
Regarding claim 16:
Line 5 recites “transceiver circuitry and the received signal”; the examiner suggests changing to “the transceiver circuitry and the received signal”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 7, 9-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,  of U.S. Patent No. 10,931,345 B2 in view of Goto et al. (US 2013/0272254 A1).

Instant Application
Claim
US patent 10,931,345 B2
1
A testing system, comprising: 
a first radio frequency system comprising a first plurality of antennas; and 
a second radio frequency system comprising a second plurality of antennas, wherein the second radio frequency system is configured to: 
transmit a signal indicative of a first data packet to the first radio frequency system; 
receive a coding parameter from the first radio frequency system via a wired connection that bypasses the first plurality of antennas and the second plurality of antennas, 
wherein the coding parameter indicates a difference between the signal indicative of the first data packet after being received by the first radio frequency system and the signal indicative of the first data packet prior to being received by the first radio frequency system; and 
adjust a magnitude, a phase, or both, of a signal indicative of a second data packet based at least in part on the coding parameter.

A testing system, comprising: 
a first radio frequency system comprising a first plurality of antennas; and 
a second radio frequency system comprising a second plurality of antennas, wherein the second radio frequency system is configured to: 
transmit a first test data packet to the first radio frequency system; 
receive a beamforming parameter from the first radio frequency system via a wired connection that bypasses the first plurality of antennas and the second plurality of antennas, 
wherein the beamforming parameter is configured to indicate a difference between the first test data packet and an expected data packet; and 






adjust a magnitude, a phase, or both, of a second test data packet based at least in part on the beamforming parameter.

The testing system of claim 1, wherein the second radio frequency system is configured to transmit the signal indicative of the first data packet using one or more analog signals characterized by a signal magnitude, a signal phase, or both, that emulates an obstruction to an antenna of the first plurality of antennas or an environmental condition affecting a wireless communication channel communicatively coupling the first plurality of antennas to the second plurality of antennas.

The testing system of claim 1, wherein 

transmitting the first test data packet occurs using one or more analog signals characterized by a signal magnitude or a signal phase that is configured to emulate an obstruction to an antenna of the first plurality of antennas or an environmental condition affecting a wireless communication channel communicatively coupling the first plurality of antennas to the second plurality of antennas.

The testing system of claim 1, wherein the difference comprises 

an amount of distortion expected when a first antenna of the first plurality of antennas wirelessly communicates with a second antenna of the second plurality of antennas.
7
The testing system of claim 1, wherein the beamforming parameter is configured to indicate an amount of distortion expected when a first antenna of the first plurality of antennas wirelessly communicates with a second antenna of the second plurality of antennas.
9
The testing system of claim 1, wherein the coding parameter comprises









 a matrix of a plurality of values corresponding to a plurality of antenna pairings between the first plurality of antennas and the second plurality of antennas.

The testing system of claim 1, wherein the first radio frequency system comprises a memory configured to store a matrix having a plurality of values indicative of expected communication conditions, wherein the first radio frequency system is configured to arrange communication conditions associated with wireless the beamforming parameter corresponds to a value of the plurality of values. 
    9. The testing system of claim 8, wherein the plurality of values of the matrix corresponds to a plurality of antenna pairings between a first respective antenna of the first plurality of antennas and a second respective antenna of the second plurality of antennas.

The testing system of claim 9, wherein the plurality of values comprises a first plurality of indications of phase relationships for at least some of the plurality of antenna pairings, a second plurality of indications of frequency relationships for at least some of the plurality of antenna pairings, a third plurality of indications of magnitude relationships for at least some of the plurality of antenna pairings, or any combination thereof.

The testing system of claim 9, wherein the plurality of values comprises a first plurality of indications of phase relationships for the plurality of antenna pairings, a second plurality of indications of frequency relationships for the plurality of antenna pairings, third plurality of indications of magnitude relationships for the plurality of antenna pairings, or any combination thereof.

The testing system of claim 1, wherein the first radio frequency system is configured to: 
receive the signal indicative of the first data packet from the second radio frequency system; 
compare the received first data packet to the transmitted first data packet to determine the difference; 
generate the coding parameter to indicate the difference; and 
transmit the coding parameter to the second radio frequency system.
11
The testing system of claim 1, wherein the first radio frequency system is configured to: 
receive the first test data packet from the second radio frequency system; 
compare the first test data packet to the expected data packet to determine the difference; 

determine that the difference is greater than an error threshold; and 
transmit the beamforming parameter configured to indicate the difference to the second radio frequency system.

 (1) Regarding claim 1:
First test data packet as the claimed signal indicative of a first data packet; and Beamforming parameter as the claimed coding parameter; except explicitly disclose the coding parameter indicates a difference between the signal indicative of the first data packet after being received by the first radio frequency system and the signal indicative of the first data packet prior to being received by the first radio frequency system.
However, Goto discloses a channel estimation unit 215 compares the reference signal output by the reference signal separator 203 with a pre-stored reference signal, and estimates the frequency response of a channel (para. 0046).
It is desirable for the coding parameter indicates a difference between the signal indicative of the first data packet after being received by the first radio frequency system and the signal indicative of the first data packet prior to being received by the first radio frequency system because it compensated the distortion caused by the channel.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Goto to claim 1 of US Patent 10,931,345 B2 for the benefit of compensating for the channel condition.
(2) Regarding claims 4 and 7:
Claims 4 and 7 of US patent 10,931,345 B2 discloses all subject matter of claims 4 and 7 as shown in the above comparison.
(3) Regarding claim 9:
Claim 9/8 of US patent 10,931,345 B2 discloses all subject matter of claim 9 as shown in the above comparison.

Claims 10-11 of US Patent 10,931,345 B2 discloses all subject matter of claims 10-11 as shown in the above comparison.

Claims 12 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14/12 and 15/12 of U.S. Patent No. 10,931,345 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following comparison.
Claim
Instant Application
Claim
US patent 10,931,345 B2
12
An electronic device, comprising: 
a memory configured to store a first data packet; 
an antenna; and 
a controller coupled to the antenna and the memory, wherein the controller is configured to: 
receive a signal indicative of a second data packet from a radio frequency system; 
compare the second data packet to the first data packet to determine a distortion introduced by transmitting the signal indicative of the second data packet; 
generate a coding parameter based at least in part on the distortion; and 





transmit the coding parameter to the radio frequency system via a wired connection that bypasses the antenna.

/12
An electronic device, comprising: 
a memory configured to store a first data packet; and 
transceiver circuitry configured to: 


receive a second data packet from a radio frequency system; 

compare the second data packet to the first data packet to determine a difference between an actual signal transmission and an expected signal transmission; 
generate a beamforming parameter to be used by the radio frequency system when determining transmission characteristics for subsequent transmission of a third data packet to compensate for the difference; and 
transmit the beamforming parameter to the radio frequency system via a wired connection that couples between the transceiver circuitry and the radio frequency system.
The electronic device of claim 12, wherein the wired connection bypasses a plurality of antennas of the transceiver circuitry and the radio frequency system.

A method comprising: 





receiving, using transceiver circuitry, a signal indicative of a first data packet from a radio frequency system; 
determining a coding parameter based at least in part on a current configuration of transceiver circuitry and the received signal indicative of the first data packet; and 







transmitting, using the transceiver circuitry, the coding parameter to the radio frequency system via a wired connection configured to couple the transceiver circuitry and the radio frequency system.

/12
An electronic device, comprising: 
a memory configured to store a first data packet; and 
transceiver circuitry configured to: 
receive a second data packet from a radio frequency system; 


compare the second data packet to the first data packet to determine a difference between an actual signal transmission and an expected signal transmission; 
generate a beamforming parameter to be used by the radio frequency system when determining transmission characteristics for subsequent transmission of a third data packet to compensate for the difference; and 
transmit the beamforming parameter to the radio frequency system via a wired connection that couples between the transceiver circuitry and the radio frequency system.
The electronic device of claim 12, wherein the transceiver circuitry is configured to: 
determine a packet error rate as the difference; determine that the packet error rate is less than an error threshold; and indicate to the radio frequency system, via generation of the beamforming parameter, to maintain a current configuration in response to determining that the packet error rate is less than the error threshold.


(1) Regarding claim 12:

(2) Regarding claim 16:
Claim 15/12 of US Patent 10,931,345 B2 discloses all subject matter of claim 16 as shown in the above comparison. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wicker et al. (US 2015/0092824 A1) in view of Rofougaran (US 2008/0274712 A1).
(1) Regarding claim 1:
Wicker discloses a testing system, comprising: 
a first radio frequency system comprising a first plurality of antennas (receiver decoder 213 in figure 10 comprises a plurality of antennas, para. 0022); and 

transmit a signal indicative of a first data packet to the first radio frequency system (transmit precoder 211, 216, and 221 transmit input signal vectors 210, 215, 220 corresponding to vectors [x1], [x2], [x3] respectively may be precoded by transmit precoders 211, 216, 221 with transmit precoding matrices [V1], [V2], [V3], after which they may transmitted over RF channels 212, 217, 222 with different channel matrices [H1], [H2], [H3] respectively, para. 0022); 
receive a coding parameter from the first radio frequency system (channel estimation function 230 may process the signal received as [y1], and beamforming feedback function 234 may then pass the coefficients that may be used by transmit precoder 211 to the corresponding transmitter, para, 0022), wherein the coding parameter indicates a difference between the signal indicative of the first data packet after being received by the first radio frequency system and the signal indicative of the first data packet prior to being received by the first radio frequency system (RF channel between the transmitter and the receiver can then be estimated by comparing the received signal with the predetermined transmitted signal. The receiver may then feed the measured RF channel properties back to the transmitter using a predetermined control protocol, para. 0010; Determination of whether DUT receiver 293 has successfully identified the simulated transmitter and use the correct [U] matrix may be 
adjust a magnitude, a phase, or both, of a signal indicative of a second data packet based at least in part on the coding parameter (Beamforming feedback functions 234, 235, 236 may pass beamforming feedback generated by precode matrix calculation functions 260, 261, 262 to DUT 258, and this feedback may be used to configure transmit precoders 252, 253, 254, para. 0065, it is well known in the art beamforming include adjusting the phase and/or amplitude of the transmit signal as evidence by Hessler et al. (US 2019/0222385 A1), paragraph 0061).
Wicker fails to explicitly disclose the coding parameter to be feedback to the second radio frequency system via a wired connection that bypasses the first plurality of antennas and the second plurality of antennas.
However, Rofougaran discloses a targeted receiver is operable to transmit a signal quality feedback signal 3396 either through a wired connection to transmitter 3304 for adjustment (para. 0323).
It is desirable to for the coding parameter to be feedback to the second radio frequency system via a wired connection that bypasses the first plurality of antennas and the second plurality of antennas because it reduces interference with the transmission of the signal indicative of a first data packet.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Rofougaran in the system of Wicker for the benefit of reducing interference of the testing system.
(2) Regarding claim 3:

However, in the embodiment of figure 5, the testing system discloses MU-MIMO relies upon the existence of different RF propagation channels between transmitter/receiver pairs, separate channel simulators 144, 145, 146 may be employed, one for each of analyzers 141, 142, 143. Each channel simulator may be configured to simulate a different radio channel (para. 0011).
It is desirable to have the coding parameter comprises a channel emulation parameter indicative of an emulated effect of transmission via a wireless communication channel because it provides controllable testing environment, thus provide more accurate testing result.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of the embodiment of figure 5 in the embodiment of figure 10 to provide a more controllable and accurate testing system.
(3) Regarding claim 4:
Wicker and Rofougaran discloses all subject matter of claim 1, and Wicker further discloses the second radio frequency system is configured to transmit the signal indicative of the first data packet using one or more analog signals ([x1], para. 0022), but fails to explicitly disclose the signal is characterized by a signal magnitude, a signal phase, or both, that emulates an obstruction to an antenna of the first plurality of antennas or an environmental condition affecting a wireless communication channel 
However, in the embodiment of figure 5, the testing system discloses MU-MIMO relies upon the existence of different RF propagation channels between transmitter/receiver pairs, separate channel simulators 144, 145, 146 may be employed, one for each of analyzers 141, 142, 143. Each channel simulator may be configured to simulate a different radio channel (para. 0011) (it is inherently a simulated signal have an amplitude and a phase).
It is desirable to have the signal is characterized by a signal magnitude, a signal phase, or both, that emulates an obstruction to an antenna of the first plurality of antennas or an environmental condition affecting a wireless communication channel communicatively coupling the first plurality of antennas to the second plurality of antennas because it provides controllable testing environment, thus provide more accurate testing result.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of the embodiment of figure 5 in the embodiment of figure 10 to provide a more controllable and accurate testing system.
(4) Regarding claim 6:
Wicker and Rofougaran discloses all subject matter of claim 1, and Wicker further discloses the second radio frequency system is configured to transmit the signal indicative of the second data packet to a third plurality of antennas of a third radio frequency system (as shown in figure 10, the [x1] transmitted by RF channel #1 212 is 
(5) Regarding claim 7:
Wicker and Rofougaran discloses all subject matter of claim 1, and Wicker further discloses the difference comprises an amount of distortion expected when a first antenna of the first plurality of antennas wirelessly communicates with a second antenna of the second plurality of antennas (Determination of whether DUT receiver 293 has successfully identified the simulated transmitter and use the correct [U] matrix may be performed by analyzing the receive signal [y]. One possible analysis method is to compare the received signal [y] with the transmitted test signal [x], para. 0078, since the difference between [x] and [y] can only be caused by the channel condition, thus satisfied the claimed limitation).
(6) Regarding claim 8:
Wicker and Rofougaran discloses all subject matter of claim 1, and Wicker further discloses the coding parameter emulates an effect of a communication condition being tested (Determination of whether DUT receiver 293 has successfully identified the simulated transmitter and use the correct [U] matrix may be performed by analyzing the receive signal [y]. One possible analysis method is to compare the received signal [y] with the transmitted test signal [x], para. 0078).

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wicker et al. (US 2015/0092824 A1) in view of Rofougaran (US 2008/0274712 A1) and Goto et al. (US 2013/0272254 A1).

an antenna (Receive Decoder #1 comprises a number of antennas as shown in figure 10); and 
a controller (receive decoder 213, channel estimation 230 and beamforming feedback 234 in figure 10) coupled to the antenna, wherein the controller is configured to: 
receive a signal indicative of a second data packet from a radio frequency system (These signals may then be processed by receive decoders 213, 218, 223 with receive decoder matrices [U1], [U2], [U3] respectively, which may yield at 214, 219, 224 the output signal vectors [y1], [y2], [y3]., para. 0022); 
compare the second data packet to the first data packet to determine a distortion introduced by transmitting the signal indicative of the second data packet (RF channel between the transmitter and the receiver can then be estimated by comparing the received signal with the predetermined transmitted signal. The receiver may then feed the measured RF channel properties back to the transmitter using a predetermined control protocol, para. 0010; Determination of whether DUT receiver 293 has successfully identified the simulated transmitter and use the correct [U] matrix may be performed by analyzing the receive signal [y]. One possible analysis method is to compare the received signal [y] with the transmitted test signal [x], para. 0078; It should be noted that the statistical properties of the RF propagation channels between the transmitters and the receiver are even more important for MU-MIMO, as the parallel streams of information are disambiguated and extracted solely by virtue of their having 
generate a coding parameter based at least in part on the distortion (channel estimation function 230 may process the signal received as [y1], and beamforming feedback function 234 may then pass the coefficients that may be used by transmit precoder 211 to the corresponding transmitter, para, 0022); and 
transmit the coding parameter to the radio frequency system (beamforming feedback function 234 may then pass the coefficients that may be used by transmit precoder 211 to the corresponding transmitter, para, 0022).
Wicker fails to explicitly disclose (a) the coding parameter is transmitting via a wired connection that bypasses the antenna; and (b) a memory configured to store a first data packet, and compare the second data packet to the first data packet to determine a distortion.
With respect to (a), Rofougaran discloses a targeted receiver is operable to transmit a signal quality feedback signal 3396 either through a wired connection to transmitter 3304 for adjustment (para. 0323).
It is desirable to for the coding parameter to be feedback to the second radio frequency system via a wired connection that bypasses the first plurality of antennas and the second plurality of antennas because it reduces interference with the transmission of the signal indicative of a first data packet.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Rofougaran in the system of Wicker for the benefit of reducing interference of the testing system.

It is desirable to have a memory configured to store a first data packet, and compare the second data packet to the first data packet to determine a distortion because it detect the distortion by the channel condition and compensate for the detected distortion.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Goto in the device of Wicker and Rofougaran for the benefit of compensating for the channel induced distortion.
(2) Regarding claim 13:
Wicker, Rofougaran and Goto disclose all subject matter of claim 12, and Wicker further discloses the controller is configured to receive a signal indicative of a third data packet from the radio frequency system, and wherein the radio frequency system is configured to adjust a magnitude, a phase, or both of the signal indicative of the third data packet based at least in part on the coding parameter (figure 16 disclose the testing method comprises multiple iterations, step 307 determined if more iterations is needed, therefore, the beamforming feedback by block 234 as shown in figure 10 is being used for next transmission and a third data packet is received by receive decoder 213 and further process by channel estimation 230 and beamforming feedback 234 to generate feedback to transmit precoder 211 for adjusting the precoder 211 (adjust amplitude, phase or both).
(3) Regarding claim 14:

(4) Regarding claim 15:
Wicker, Rofougaran and Goto disclose all subject matter of claim 12, and Wicker further discloses the coding parameter indicates one or more operational parameters of the radio frequency system (The output signals [y1], [y2], [y3] (214, 219, 224 respectively) may contain the decoded received data, which may also be fed to channel estimation functions 230, 231, 232, the outputs of which in turn may be fed to beamforming feedback 234, 235, 236 and subsequently used to configure transmit precoders 252, 253, 254, para. 0026; the examiner interprets the transmit precoder as the claimed operational parameter), one or more channel parameters, a communication condition, a phase relationship between the antenna and an additional antenna of the radio frequency system, one or more magnitude relationships between the antenna and an additional antenna of the radio frequency system, or any combination thereof.
(5) Regarding claim 11:
Wicker and Rofougaran discloses all subject matter of claim 1, and Wicker further discloses 
receive the signal indicative of the first data packet from the second radio frequency system (channel estimation function 230 may process the signal received as [y1], and beamforming feedback function 234 may then pass the coefficients that may be used by transmit precoder 211 to the corresponding transmitter, para, 0022); 

transmit the coding parameter to the second radio frequency system (beamforming feedback function 234 may then pass the coefficients that may be used by transmit precoder 211 to the corresponding transmitter, para, 0022).
Wicker and Rofougaran discloses all subject matter and Wicker further disclose determination of whether DUT receiver 293 has successfully identified the simulated transmitter and use the correct [U] matrix may be performed by analyzing the receive signal [y]. One possible analysis method is to compare the received signal [y] with the transmitted test signal [x] (para. 0078); but fails to explicitly disclose compare the received first data packet to the transmitted first data packet to determine the difference.
However, Goto discloses a channel estimation unit 215 compares the reference signal output by the reference signal separator 203 with a pre-stored reference signal, and estimates the frequency response of a channel (para. 0046).
It is desirable to have a memory configured to store a first data packet, and compare the second data packet to the first data packet to determine a distortion because it detect the distortion by the channel condition and compensate for the detected distortion.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Goto in the device of Wicker and Rofougaran for the benefit of compensating for the channel induced distortion.

Allowable Subject Matter
Claims 2, 5, 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Garcia (US 2019/0044583 A1) discloses analog beam simulation for wired device testing in CP-OFDM systems.
Kyrolainen et al. (US 10,033,473 B1) discloses a systems and methods for performing multiple input, multiple output over the air testing.
Wen et al. (US 2018/0337738 A1) discloses a system and method for performing over-the-air tests for massive MIMO wireless system.
DaSilva et al. (US 10,790,915 B2) discloses an over-the-air test fixture using antenna array.
Hessler et al. (US 2019/0222385 A1) discloses a PT-RS configuration depending on scheduling parameters.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083. The examiner can normally be reached M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        2/27/2022